Title: From James Madison to Robert H. Jones, 29 February 1812
From: Madison, James
To: Jones, Robert H.


Sir29 february 1812
It has been represented to the president that the schr. Robert, Richd. Fisher master, has been seized and prosecuted, or is about to be prosecuted in the district court for the North Carolina district, for having brought from Havana certain negro slaves in violation of the act prohibiting their introduction, and that the parties concerned are willing to transport them beyond the jurisdictional limits of the U. S. provided the president will arrest all further judicial proceedings in the case. He therefore directs that a noli prosequi be entered whenever the slaves shall be transported as aforesaid, or the parties shall make to you a satisfactory engagement for its performance.
James Madison.
